Citation Nr: 0619433	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1999. This matter comes on appeal from a January 2004 
decision by the Columbia, South Carolina, VA Regional Office.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Depression developed as a consequence of service-
connected disabilities.

3.  The veteran has 16 years of formal education.  She has 
some experience in office work.

4.  The veteran's service-connected disabilities preclude her 
from securing gaineful employment.


CONCLUSIONS OF LAW

1.  Depression is proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  The criteria have been met for a total disability rating 
based on individual unemployability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.16, 4.19 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in 
October 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The October 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that she thought would help support her claim. 

It is noted that the original rating decision on appeal was 
in January 2004.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in October 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying her claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  VA examinations 
have been conducted. For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and a total 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating for 
depression or an effective date for depression or a total 
rating.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
this constitutes harmless error.  The RO will address the 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
consideration of a TDIU on an extraschedular basis is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  VA may 
not consider age in evaluating service-connected disability.  
In claims involving service-connected disability, 
unemployability associated with advancing age may not be used 
as a basis for a total disability rating.  38 C.F.R. § 4.19.

The veteran has other service-connected disabilities in 
addition to the low back and psychiatric disabilities, but 
each of the other disabilities is rated at 0 percent.  The 
combined rating for his service-connected disabilities is 50 
percent.  Thus, the veteran's disability ratings do not meet 
the criteria for a TDIU under 38 C.F.R. § 4.16(a).


Analysis

The veteran's service-connected disabilities include migraine 
headaches, evaluated as 50 percent disabling; residuals of a 
total hysterectomy, evaluated as 50 percent disabling; 
osteitis pubis pain, evaluated as 30 percent disabling; 
exercise-induced asthma, evaluated as 10 percent disabling; 
chronic seborrheic dermatitis, evaluated as 10 percent 
disabling; and incisional pain, post total abdominal 
hysterectomy, evaluated as 10 percent disabling. The combined 
evaluation is 80 percent.

The record includes a June 2004 statement from a VA 
physician, apparently a psychiatrist. This physician 
indicated that the veteran had a long history of ostitis 
pubis, Tietze syndrome, asthma, HSV, migraines, and chronic 
fatigue syndrome. The veteran was said to experience chronic 
depression and anxiety as a result of these illnesses, 
especially chronic pain and insomnia and asthma. Her medical 
condition significantly enhanced her symptoms and of 
depression and anxiety. 
A review of the claims folder clearly establishes that the 
veteran has numerous serious medical conditions in addition 
to those recognized as service-connected. Nevertheless, it 
also is unarguable that service-connected disabilities do 
contribute to her chronic psychiatric illness. Accordingly, 
given the holding in Allen, service connection for depression 
on a secondary basis is in order. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310. 

As noted above, the veteran's service-connected disabilities 
are evaluated as 80 percent disabling, not taking into 
account impairment due to depression. Given the 50 percent 
rating assigned for migraine headaches, the schedular 
criteria for consideration of a total rating are met. 
38 C.F.R. § 4.16(a). At the personal hearing conducted in 
September 2005, the veteran related that she had been unable 
to work since her separation from service in August 1999, 
with the exception of a 6 month stint as an office worker. 
She explained that her frequent medical appointments 
interfered with her ability to obtain employment that she 
took numerous medications; and that her migraines often left 
her bedridden for the entire day. In July 2004, a VA 
physician stated that the veteran was disabled and unable to 
complete vocational rehabilitation due to medical reasons. 
Again, although the Board is aware of the veteran's many 
nonservice-connected conditions, it is not unreasonable to 
conclude that service-connected disabilities in and of 
themselves effectively preclude her from obtaining and 
retaining gainful employment. Consequently, a total rating 
based on individual unemployability is warranted. Again, the 
benefit of the doubt is resolved in her favor. 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.16, 4.19.



ORDER

Entitlement to service connection for depression is granted.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


